DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has multiple antecedent basis issues. Claim 1 recites “at least two segments of a first flow pattern”, which is clear and definite (lines 2-3). Next, in line 3, “a first segment” is recited. This recitation requires details of nay first segment, and could be broadly be interpreted any first segment or a first segment of the previously recited “at least two segments of a first flow pattern”. Next, “the first segment of the first flow pattern” (lines 5-6) appears to suggest that previously recited “a first segment” (line 3) is actually required to belong to the previously recited “at least two segments of a first flow pattern”, which is clear and definite (lines 2-3). It is noted that “the first segment of the first flow pattern” does not have antecedent basis in the 
Re claim 2, “the two segments” creates an issue due to the claim interpretation as claim 1 (see above). Therefore, The phrase has been examined as --the at least two segments-- (to depend from the phrase recited in claim 1 lines 2-3).
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-10 and 12 is/are rejected, as best understood due to multiple indefiniteness issues, under 35 U.S.C. 102(a)(1) as being anticipated by ULBRICHT US 3,111,982 noting evidentiary reference Rapp Microfluidics: Modelling, Mechanics and Mathematics.

wherein a length of at least a first segment (left c, fig 2) being set in relation to a hydraulic diameter and a Prandtl number of the first fluid;
and a first pattern flow disruptor (left b) interspersed between the first segment of the first flow pattern and a second segment (a, fig 2) configured to reduce a pressure loss of the fluid flow along the channel (figs, col 4), wherein the first segment of the two segments defines a length different from a length of a second segment of the at least two segments (figs).
Additionally noting that for clarity, the recitation “being set in relation to a hydraulic diameter and a Prandtl number of the first fluid”, “configured to reduce a pressure loss of the fluid flow along the channel” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
It is also noted that “being set in relation to a hydraulic diameter and a Prandtl number of the first fluid” is naturally a property of fluid, and thus “being set” is naturally taught by 
Re claim 2, ULBRICHT teach wherein at least one segment of the at least two segments defines a length greater than five times a hydraulic diameter of the channel (figs 1-2).
Re claim 4, ULBRICHT teach the length of the first segment is defined by the equation 5Dh < L < 4DhPr wherein L is the length of the first segment, Dh is the hydraulic diameter of the first segment, and Pr is the expected steady state Prandtl number of the first fluid at a location along the first segment, noting that for clarity, the recitation “Pr is the expected steady state Prandtl number of the first fluid at a location along the first segment” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is noted that the further limiting implications of the claim are solely being based on a fluid worked upon and thus the prior art teach all the structural limitations of the claim. 




Re claim 6, ULBRICHT teach the segments of the first flow pattern are aligned in the same direction (figs 1-2).
Re claim 7, ULBRICHT teach the segments of the first flow pattern are straight (figs 1-2).
 Re claim 9, ULBRICHT teach wherein the first pattern flow disruptor changes a direction of flow of the first fluid (figs 1-2).

Re claim 12, ULBRICHT teach comprising a second series of channels for passing a second fluid therethrough for transferring energy to the first fluid (figs, M1, M2, col 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULBRICHT in view of Jensen US 10670345 B2.

Jensen teach the first pattern flow disruptor narrows the flow channel (fig 3) to create an optimized heat exchanger with turbulizers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the disruptor as taught by Jensen in the ULBRICHT invention in order to advantageously allow for lighter heat exchangers with reduced failures.
  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULBRICHT in view of Yasutake et al. US 4,729,428.
Re claim 8, ULBRICHT fail to explicitly teach details of the disruptor .
Yasutake et al. teach the first pattern flow disruptor narrows the flow channel (fig 9) to create an optimized heat exchanger with turbulizers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the disruptor as taught by Yasutake et al. in the ULBRICHT invention in order to advantageously allow for a heat exchanger that can be constructed of a reduced number of parts, which can be set within a greatly shortened period of time, and the setting step is amenable to automation such that as a result, the heat exchanger can be produced with an improved efficiency.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULBRICHT in view of Nilsson US 9410462 B2.
Re claim 11, ULBRICHT fail to explicitly teach details of the disruptor.
Nilsson teach at least one of the flow disruptors includes a longer length than another disruptor (fig 2) to create an optimized heat exchanger with turbulizers.
.

Response to Arguments
Applicant’s arguments, see reply, filed 12/16/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. It is noted a new 112 rejection is added in view of the change in scope to claim 1 however.
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
The applicant argues that ULBRICHT fail to teach “wherein the first segment of the two segments defines a length different from a length of a second segment of the at least two segments” since ULBRICHT only teach that the segments are in different locations. The examiner respectfully disagrees. One of ordinary skill in the art would view the figures of ULBRICHT to reasonably convey that the lengths, and or ratio of the lengths and thus different relative lengths as compared to each pother respectively, are different. Although exact measurement are not to be derived from drawings not drawn to scale, drawings may be relied upon to teach what is reasonably conveyed to one of ordinary skill in the art. It is noted that although drawings should not be relied upon for specific length measurements for patentability, it has been held that a drawing may appropriately show a ratio between two lengths. 
Applicant argues the claims dependent on the independent claim  are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The .  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763